Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 14 July 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            
                        sir
                     
                            now at Frankfort 14. July 1806
                        
                        I returned the 3d June, since which time I have not ventured to write you by mail suspecting that an
                            interception had already taken, and have waited till now for a private
                            conveyance across the mountains.
                        I declined all attempts at the execution of my first plan, being fully informed of the report made to the
                            department of state by Mr Ellicot, of the whole matter as it then stood,—previous to my reaching the point of my first
                            destination.
                        I took it for granted that whenever you thought it material to public interest that an enquiry should be made
                            into this matter, you would possess the agent employed therein with every possible information in your power, as by that
                            measure alone could success be fairly expected—And I felt a violent repugnance to the instrumentallity of any suspected
                            character if the object could be otherwise attained. The present unacknowledged state of all my letters except the first,
                            gives me confirmation in my views of this subject, and reason to approve my discontinuance of all further efforts on this
                            subject matter, not sanctioned by the express commands of my government.
                        My duty however as a citizen to you is not fulfilled, untill I tell you that I have it from an authority I
                            can not disregard, that the present project is not the original one, but a new scheme is grafted on it.—Its outlines are,—
                        To cause a revolt of the Spanish provinces, and a severance of all these western states and territories from
                            the union to coalesce & form one government. To purchase great quantities of land in the Spanish settlements to insure
                            the desired influence when the crisis comes. That in this scheme are connected all those named to you, (except
                            Breckenridge) Govr Bloomfield, the van Ness’s—Burr’s relations in Orleans & St Louis The Browns & Edw Livingston
                            Gen. Massy of Ohio, and many others among whom was named Gen. smith of Baltimore whose present elevation, wealth &
                            character, forbids a belief of such a connection on his part.
                        I have undoubted evidence of Innes’s connection in the original scheme. The Lawyer of Lexington who I named
                            to you is I believe wholly innocent.
                        Breckenridge was not here at the original scheme so had no hand in it. Its progress after he came here was
                                all known to him.
                        This closes the communication I am bound to make you, in doing which, justice to myself commands me to say,
                            that I have named no man to you with whom I am personally on bad terms Except John Brown;—and I must further observe, that
                            I have often doubted whether the whole of this matter might not be a mere swindling Trick played off on the Spaniards by
                            our countrymen.
                        Every further enquiry I make will be to fortify myself against the malice of these men if it reaches their ears,
                            that I have taken concern in this matter. It is a very consequential thing, to incur the inveterate malice of the judges
                            in all the highest courts of the land, and the power of the Bars. And the prospect of this danger is no how lessened by
                            the recollection that some individuals have been already ruined in this way, and on account of this very business. 
                  I am
                            sir very respectfully Your most obedt Servant
                        
                            J. H. Daveiss
                            
                        
                    